DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/27/2020 are acknowledged.  No claims are amended; claims 1-13, 15-22, 25-26, 28 and 36-38 are canceled; no claims are withdrawn; claims 40 and 41 are new; claims 14, 23-24, 27, 29-35 and 39-41 are pending and will be examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 7/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific strain of Lactobacillus paracasei, namely, Lactobacillus paracasei CNCM I-2116 (ST11).  The original disclosure does not appear to provide a repeatable process for producing the specific strain; hence, it would appear that the written description support is not sufficient to avoid the need for a deposit.  Further, it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made on 6/30/1992 as noted on page 10 of the specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.



4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

               Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

It does not appear that the above assurances have been provided in the instant application for the Lactobacillus paracasei CNCM I-2116 (ST11) strain deposited at Institut Pasteur on 6/30/1992.  A declaration providing the above assurances signed by Applicants or Applicants’ representative will overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 23-24, 27, 29-35 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 14, the phrase "blurry and/or dull skin complexion" renders the claim indefinite because it is unclear what the metes and bounds of a blurry and/or dull skin complexion are.  The specification does not provide any definition of blurry skin complexion or dull skin complexion.  
Blurriness is most commonly used for describing images wherein the camera has moved or the focus is incorrect resulting in the details being smeared or lost.  It is unclear how the term would be applied to an actual surface such as a subject’s skin because blurriness in images is an artefact of non-optimal image capture.  Nowhere in the instant disclosure are subjects with blurry skin complexion identified nor is any improvement in the complexion of a subject with blurry skin complexion shown.
In Example 1, the only example drawn to the claimed method, subjects, not selected for having a blurry skin complexion, are given either the Lactobacillus paracasei CNCM I-2116 (ST11) strain or placebo at 109 cfu per day every day for 57 days and are then evaluated by a dermatologist wherein the dermatologist gives a subjective evaluation score from 0 to 4 (0 = very radiant; 1 = radiant; 2 = neither dull/nor radiant; 3 = dull; 4 = very dull); yet, the metes and bounds of a dull skin complexion are not explained nor is a method for the determination of a skin complexion as being either blurry or dull described nor is a functional definition of dull skin complexion or blurry skin complexion given.
It would appear that the labels of ‘blurry skin complexion’ and ‘dull skin complexion’ are subjective and undefined; hence, independent claim 14 and dependent claims 23-24, 27, 29-35 and 39-41 are indefinite and rejected under 35 U.S.C. 112(b).  Appropriate correction is required.

Claims 14, 23-24, 27, 29-35 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a dull skin complexion by oral administration of 109 cfu/day of Lactobacillus paracasei CNCM I-2116 (ST11) strain daily for 2 months (specification, Example 1, pp. 24-27), does not reasonably provide enablement for treating dull skin complexion with any administration dosage and schedule with any strain of Lactobacillus paracasei nor for treating a blurry skin complexion with any Lactobacillus paracasei strain.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to treating blurry or dull skin complexions by the broadly defined oral administration of a broadly defined composition wherein the administration can be single administration and the administered composition can comprise as little as two bacterium of any strain of Lactobacillus paracasei, because all limitations drawn to the amount of bacteria are drawn to the relative concentration of bacteria in the composition (i.e. wt% of the total composition weight as in claims 1 and 29-32 or cfu per g of the composition as in claims 33-35) but no limitation to the amount of composition administered to the subject in need of cosmetic treatment is presented in the claims nor is any administration dosage or schedule presented in the claims.
Applicants admit that the observation that the oral administration of Lactobacillus paracasei CNCM I-2116 can treat blurry or dull skin was surprising (specification, p. 2, ll. 20-25), suggesting that the nature of the invention, the state of the prior art, the level of one of ordinary skill and the level of predictability in the art would not, in and of itself, provide enablement for the claimed method; hence, the artisan of ordinary skill would 
Applicants clearly show that daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 to healthy individuals, not selected for a blurry or dull skin complexion, for 57 days resulted in a statistically significant increase in the radiance of the subject’s skin (Table 1, Example 1, pp. 24-27) whereas daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 for 29 days did not provide a statistically significant improvement in either radiance of the skin (Table 1) or an improvement in facial skin imperfections (Table 2); hence, it appears that the claimed method is not enabled as written wherein a single administration of any amount greater than 2 microbes of any Lactobacillus paracasei strain would meet the claimed method.
Not only does the enabled method set forth in the specification require a daily oral administration of 109 cfu for 57 days to see a statistically significant improvement in the subject’s skin complexion, it would appear that the enabled method requires that the bacteria be Lactobacillus paracasei CNCM I-2116 because no other Lactobacillus paracasei strain is shown to have any effect on skin complexion in the original disclosure.
None of dependent claims 23-24, 27, 29-35 or 39-41 require the administration to be for multiple days nor require the administered amount to be greater than 2 microbes (i.e. “a composition comprising probiotic microorganisms of the Lactobacillus paracasei species”); hence, claims 23-24, 27, 29-35 or 39-41 are also rejected for failing to provide enablement commensurate in scope with the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 14, 23-24, 27, 29-35 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trejo et al., US 2006/0269508 (cite A, PTO-892, 7/23/2015; herein “Trejo”) in view of Baur et al., WO 02/28402 (cite 104, IDS, 8/22/2012; herein “Baur”), Breton et al., WO 2007/015027 (cite 2, IDS, 5/30/2013; US 2009/0232785 is being used as English language equivalent, cite 18, IDS, 8/22/2012; herein “Breton 2007”) and Breton, US 2006/0018986 (cite 13, IDS, 8/22/2012; herein “Breton 2006”).
Trejo teaches a cosmetic process to regulate the cosmetic appearance of a human patient’s skin comprising orally administering a probiotic microorganism to a human (Abst.) wherein regulating cosmetic appearance means maintaining or improving the health and cosmetic appearance of the skin and preventing undesired visually detectable skin conditions [0014], wherein the probiotic microorganism to be orally administered to a human can be live Lactobacillus paracasei CNCM I-2116 [0030-1] at a concentration of 107 to 1012 cfu/g [0033] delivered at 0.1 g per day [0034] (107 cfu/g x 0.1 g/day = 106 cfu/day; 1012 cfu/g x 0.1 g/day = 1011 cfu/day) wherein the composition comprises only the probiotic and no optional components [0025].  Trejo teaches that the 
Trejo clearly teaches the amount of probiotic to be administered (see above), teaches that the administration can be in a composition wherein the probiotic is ~ 100% by weight of the composition (500 mg of the probiotic bacteria in a capsule, [0104]) and wherein the amount of probiotic would be a small proportion of the composition (107 to 1012 cfu/g Lactobacillus paracasei CNCM I-2116 administered as a liquid diluted into another beverage, [0020]) but does not specifically recite what the lower limit of the probiotic would be in the liquid solution diluted into another beverage.  Clearly, the dilution (wt% probiotic of the composition) can be any convenient dilution from undiluted (100% probiotic) to diluted (say 1% probiotic) wherein a corresponding greater amount of the more diluted composition would have to be administered (i.e. a 100 fold greater volume would have to be administered for a 1% probiotic composition compared to a 100% probiotic composition).  Trejo doesn’t teach what dilutions of the probiotic composition are to be administered in Trejo’s cosmetic process; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the probiotic to be at any weight percentage of the composition from 0.33% to 100% in view of the teachings of Baur.
Baur teaches a cosmetic process for balancing the skin’s immune function (Abst.) which, like Trejo, comprises administering an effective amount of probiotic microorganisms wherein the probiotic microorganism is Lactobacillus paracasei CNCM I-2116 (i.e. strain ST11) (p. 6, last ¶) at a preferred concentration of 105 to 1012 cfu/g (p. 7, ¶2).  Baur teaches administration of the probiotic composition wherein the L. Lactobacillus paracasei CNCM I-2116 in Trejo at any dilution in the composition from 0.33 wt% to ~ 100 wt% because Trejo teaches that the administered composition can comprise a food or drink composition with the probiotic at very dilute concentrations (e.g. a liquid composition comprising the probiotic further diluted into a secondary beverage) to ~ 100 wt% (probiotic alone in capsule) and Baur teaches that Lactobacillus paracasei CNCM I-2116 can be administered to treat skin conditions at concentrations of 0.33 wt% to 8.4 wt% (weight relative to the total weight of the composition).
As stated above, Trejo is drawn to cosmetic processes wherein the population to be treated is everyone because everyone is in need of preventing undesired visually detectable skin conditions and maintaining or improving the health and cosmetic appearance of the skin; hence, the cosmetic process of Trejo is directed to preventing undesired visually detectable skin conditions of all the population including individuals in need of treatment of a blurry and/or dull skin complexion.  
In addition, Trejo teaches that her method is to treat human keratinous tissue (e.g., skin, hair, and/or nails) including hair that is dull and skin that suffers imperfections [0003], that her method is for treating skin suffering from environmental 
Hence, Trejo teaches that her method is a cosmetic process for treating skin complexion imperfections including dry skin, but doesn’t specifically recite that the skin imperfections are blurry or dull skin.
Breton 2007, which is drawn to cosmetic methods for treating dry skin (Abst.) comprising orally administering [0015] a probiotic microorganism (Abst.) which can be Lactobacillus paracasei CNCM I-2116 [0057] at 107 to 1012 cfu/g [0061] to individuals in need of treatment, teaches that dry skin is “rough to touch and appears covered with scales. When the skin is slightly dry, these scales are abundant but not very visible to the naked eye. They are less and less numerous but increasingly visible to the naked eye when this disorder worsens.” [0027].  In other words, dry skin appears blurry because the skin has features just on the limits of being visible to the naked eye.  Hence, the disclosure of Breton 2007 makes the application of treatments for dry skin to subject’s with blurry skin obvious because dry skin can present as blurry skin as taught by Breton 2007.
Breton 2006, which is drawn to cosmetic methods for treating dry skin (Abst.) comprising orally administering [0016] a composition which can comprise Lactobacillus paracasei CNCM I-2116 [0038], teaches that dry skin is often associated with a dull complexion [0008].  Hence, the disclosure of Breton 2006 makes the application of treatments for dry skin to subject’s with dull skin obvious because dry skin can present as dull skin as taught by Breton 2006.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Trejo in view of Baur of orally Lactobacillus paracasei CNCM I-2116 at concentrations from 0.33 wt% to ~ 100 wt% (weight relative to the total weight of the composition), where the L. paracasei CNCM I-2116 is the only active ingredient, to an individual in need thereof for treating a blurry and/or dull skin complexion not related to greasy skin or skin prone to greasiness because Trejo teaches that her method is for treating dry skin and treating keratinous tissue which is dull, Breton 2007 teaches that blurry skin is caused by dry skin, thus blurry skin can be treated with treatments for dry skin, Breton 2006 teaches that dull skin is caused by dry skin, thus dull skin can be treated with treatments for dry skin, and Trejo teaches the compositions can comprise L. paracasei CNCM I-2116 at ~ 100 wt% of the composition, and Baur teaches probiotic compositions for oral administration to treat skin conditions given at concentrations of 0.33 wt% of L. paracasei CNCM I-2116 and greater, thus compositions comprising L. paracasei CNCM I-2116 at 0.33 to 100 wt% of the composition are obvious over the disclosure of Trejo and Baur; therefore, claims 14, 27, 29-32 and 39 are prima facie obvious.
Regarding claims 23 and 24, Trejo teaches that the microorganism can be administered alive, dead, semi-active or as a deactivated form and fragments or fractions originating from the microorganism (i.e. a lysate); therefore, claims 23 and 24 are prima facie obvious.
Regarding claims 33-35, Trejo teaches that the composition to be administered orally in the method comprises Lactobacillus paracasei CNCM I-2116 at a concentration of 107 to 1012 cfu/g; therefore, claims 33-35 are prima facie obvious.
Lactobacillus paracasei CNCM I-2116 at concentrations from 0.33 wt% to ~ 100 wt% (weight relative to the total weight of the composition), where the L. paracasei CNCM I-2116 is the only active ingredient, to an individual in need thereof for treating a blurry skin complexion not related to greasy skin or skin prone to greasiness because Trejo teaches that her method is for treating dry skin and treating keratinous tissue which is dull, Breton 2007 teaches that blurry skin is caused by dry skin, thus blurry skin can be treated with treatments for dry skin and Trejo teaches that the compositions can comprise ~ 100 wt% of L. paracasei CNCM I-2116 and Baur teaches probiotic compositions for oral administration to treat skin conditions given at concentrations of 0.33 wt% of L. paracasei CNCM I-2116 and greater, thus orally administering compositions comprising 0.33 wt% to 100 wt% of L. paracasei CNCM I-2116 for treating subjects with blurry skin complexion is prima facie obvious over Trejo in view of Baur and Breton 2007; therefore, claim 40 is prima facie obvious.
Regarding claim 41, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Trejo in view of Baur of orally administering compositions comprising Lactobacillus paracasei CNCM I-2116 at concentrations from 0.33 wt% to ~ 100 wt% (weight relative to the total weight of the composition), where the L. paracasei CNCM I-2116 is the only active ingredient, to an individual in need thereof for treating a blurry and/or dull skin complexion not related to greasy skin or skin prone to greasiness because Trejo L. paracasei CNCM I-2116 and Baur teaches probiotic compositions for oral administration to treat skin conditions given at concentrations of 0.33 wt% of L. paracasei CNCM I-2116 and greater, thus compositions comprising 0.33 wt% to 100 wt% of L. paracasei CNCM I-2116 are prima facie obvious over Trejo in view of Baur, Breton 2006 and Breton 2007; therefore, claim 41 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/27/2020 have been fully considered but they are not persuasive. Regarding the rejection of claims 14, 23-24, 27, 29-35 and 39 under 35 U.S.C. § 103 over Trejo in view of Baur, Breton 2007 and Breton 2006, Applicants allege (pp. 6-7) that “Trejo's teachings have no relation to a cosmetic process from experimental laboratory research”, that “Trejo's Examples in no way relate to or otherwise investigate a cosmetic treatment method”, that based on Trejo’s disclosure “persons of ordinary skill in the art would have had no reasonable expectation of success in performing a cosmetic method with probiotic microorganisms”, that “persons of ordinary skill in the art would not interpret Trejo as teaching a cosmetic process to regulate the cosmetic appearance of a human patient's skin”, and that “Trejo merely teaches a marketing process for selling a dietary ”.  These allegations are completely unpersuasive over the disclosure of Trejo and Applicants’ own admissions.
Applicants admit that Trejo teaches methods of producing a dietary supplement and orally administering the dietary supplement (p. 6, ¶2) and that Example 1 of Trejo is drawn to the composition to be orally administered (p. 6, ¶3).
Trejo teaches that her invention is a “Means for Regulating the Cosmetic Appearance and/or Health of Human Keratinous Tissue” (Title) and that said regulation is done by oral administration of a dietary supplement comprising a probiotic to the human subject (Abst.).  Trejo teaches methods of treatment comprising the oral administration to a human subject of Lactobacillus paracasei CNCM I-2116 at the claimed dosages for regulating the cosmetic appearance of a human patient’s skin wherein regulating cosmetic appearance means maintaining or improving the health and cosmetic appearance of the skin and preventing undesired visually detectable skin conditions as set forth above.  Hence, Applicants allegations that Trejo does not teach cosmetic processes for treatment of a subject’s skin are completely unpersuasive.
Applicants appear to suggest that Trejo does not provide any enabling disclosure of the claimed method.  No evidence is provided to support the allegation that Trejo does not provide any enabling disclosure; hence, the allegation is afforded the weight of practitioner’s argument not supported by evidence.  It is noted that the method made obvious by Trejo comprising orally administering a probiotic microorganism to a human for regulating (i.e. treating) a subject’s cosmetic appearance and improving (treating) the health and cosmetic appearance of the skin, wherein the probiotic microorganism to be orally administered to the human subject can be live Lactobacillus paracasei CNCM 7 to 1012 cfu/g delivered at 0.1 g per day (107 cfu/g x 0.1 g/day = 106 cfu/day; 1012 cfu/g x 0.1 g/day = 1011 cfu/day) wherein the composition comprises only the probiotic and no optional components wherein the microorganism can be administered alive, dead, semi-active or as a deactivated form and fragments or fractions originating from the microorganism (i.e. as a lysate) meets the limitations of claim 14 drawn to orally administering Lactobacillus paracasei wherein the L. paracasei is the only active ingredient, wherein the L. paracasei is living or a lysate (claims 23 and 24) wherein the Lactobacillus paracasei is Lactobacillus paracasei CNCM I-2116 (claim 27) at a concentration of 107 to 1012 cfu/g (claims 33-35).  Hence, if the method of Trejo does not provide any enabling disclosure, then the pending claims lack enablement commensurate in scope with the scope of the claims because the claims encompass the method set forth in Trejo.  
The method steps of the method made obvious by Trejo meet the limitations of the claimed method steps save for the proportion of probiotic to the overall weight of the composition.
Regarding the proportion of probiotic to the overall weight of the composition, Trejo teaches compositions comprising ~100 wt% of the probiotic per gram of the overall composition (500 mg of the probiotic bacteria in a capsule, [0104]) as well as compositions wherein the probiotic would be very dilute (as a liquid diluted into another beverage, [0020]), which would appear to be a range encompassing the weight percentages recited in claims 14, 29-32 and 41.  The rejection additionally provides evidence from the teachings of Baur that dilute concentrations of the probiotic are acceptable for administration.  Hence, it is unpersuasive that the disclosure of Trejo 
Applicants argue that Trejo is not directed to treating the same skin conditions as the instantly claimed method (pp. 7-8) alleging that treating dull or blurry skin is non-obvious over the disclosures of Trejo, Breton 2007 and Breton 2006.
This is unpersuasive as Trejo clearly teaches that their method comprising the oral administration of a probiotic (Abst.) wherein the probiotic is Lactobacillus paracasei CNCM I-2116 [0030] therapeutically regulates skin improving the health and cosmetic appearance of the skin including smoothing, softening and reducing flaking of the skin [0014], i.e. treating dry skin (flaking skin would necessarily be dry skin) by smoothing, softening and reducing flaking of the skin.  Breton 2006 clearly teaches that dry skin is often associated with a dull complexion and Breton 2007 teaches that dry skin is “...rough to touch and appears covered with scales. When the skin is slightly dry, these scales are abundant but not very visible to the naked eye. They are less and less numerous but increasingly visible to the naked eye when this disorder worsens.”  Skin with features just on the limits of being visible would appear to be the very definition of blurry skin because the Oxford English dictionary defines blurry (cite U, attached PTO-892) as “not clearly or distinctly visible or audible” and as “unable to perceive clear or sharp images”; hence, skin with abundant scales which are not very visible to the naked eye would appear to be the very definition of blurry skin.
Applicants admit that Breton 2006 teaches that dry and dull skin are sometimes associated with each other but argue that the terms are not identical and that one is not necessarily induced by the other merely because they might be associated (pp. 7-8).  
Applicant’s prior admission that “A dry skin can contribute to reduce skin’s radiance.” (Declaration, 12/3/2019, p. 2, ¶3) would appear to amount to an admission that dry skin is dull skin because, as set forth in the original disclosure, a diminishment of radiance is the very definition of dull skin.  This is evident in the original disclosure as the scale for evaluating the claimed treatment ranges from 0 to 4 where 0 = very radiant; 1 = radiant; 2 = neither dull/nor radiant; 3 = dull; 4 = very dull (p. 25).  Hence, by inventor’s own admission, a dry skin can be a dull skin.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to apply Trejo’s method of treating skin imperfections to subjects with dull skin.
Regarding the obviousness of applying the method made obvious by Trejo in view of Baur, Breton 2007 and Breton 2006 to treat subjects with blurry skin, Applicants 
Applicants argue (p. 7) that dry skin is not necessarily blurry and argue that the statement in Breton 2007 that the scales which might be present when a skin is slightly dry are "not very visible to the naked eye."  Thus, according to Applicants, “persons of ordinary skill in the art would interpret this to mean that those scales are not, themselves, necessarily “visible”” (p. 7).  This is unpersuasive because it misstates what Breton 2007 says and is illogical.
Breton 2007 states “The dry skin essentially occurs by a tugging and/or strain sensation. This one is also rough to touch and appears covered with scales. When the skin is slightly dry, these scales are abundant but not very visible to the naked eye. They are less and less numerous but increasingly visible to the naked eye when this disorder worsens.” [0027].  Rather than saying that the scales are invisible; hence, the complexion is not blurry, Breton 2007 actually states that the scales are at the limit of visibility and become more visible as the condition worsens.  As set forth in the rejection above, Breton 2007 teaches that dry skin appears blurry because the skin has features just on the limits of being visible to the naked eye.  Skin with features just on the limits of being visible would appear to be the very definition of blurry skin because the Oxford English 
The original disclosure does not provide any definition of “blurry skin” or delimit any of its characteristics.  The description of how dry skin presents as blurry in Breton 2007 is not challenged in the Remarks save for Applicants illogical argument that the scales must be invisible therefore the dry skin does not appear blurry, despite the fact that Breton 2007 teaches that the scales were on the limits of visibility and become more visible as the dryness worsens.  Hence, Applicants arguments are unpersuasive and the rejection is maintained.
Applicants’ arguments are unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/           Primary Examiner, Art Unit 1651